Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Inconnectionwith the QuarterlyReporton Form10-Q of International Stem Cell Corporation (the “Company”) for the quarter ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Mahnaz Ebrahimi, Chief Financial Officer of the Company, hereby certify pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Report fullycomplies with the requirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date: November 12, 2015 By: /s/ Mahnaz Ebrahimi Mahnaz Ebrahimi Chief Financial Officer (Principal Financial and Accounting Officer)
